HERSEY, Judge,
concurring specially:
The record discloses that appellants became aware of the withdrawal of their attorney in May of 1979. Their motion to vacate the default judgment was not filed until July 27, 1979. “Further delay in excess of the time reasonably necessary to prepare and file a notice to vacate should prove fatal, absent exceptional circumstances.” Westinghouse Credit Corp. v. Steven Lake Masonry, Inc., 356 So.2d 1329 (Fla. 4th DCA 1978). Whether or not appellants’ inaction prior to entry of the default judgment resulted from excusable neglect their subsequent inaction is not legally excusable. Accordingly I concur in affirming the summary final judgment.